ALLEN, J.
1. When the • Public Utilities Commission finds upon an application to eytend service and to change and increase schedules and to increase equipment that any mtoor transportation company does not give convenient and necessary service, upon a certain route, such motor transportation company shall be given a reasonable time, not less than sixty days, to provide such service before permission shall be given to a competing motor transportation company to extend and increase its’ service upon the route in question.
2. Under Sections 614-87, 614-91 and 614-93, General Code, when an application is filed with the Public Utilities Commission for the purpose of changing, extending or shortening the route ¡or increasing jorf decreasing the number of vehicles, or for the doing of any act or thing which the applicant might be permitted to do under the general statutory laws and regulations of the State of Ohio, the application shall be considered by the Commission and be governed in the same manner as is provided in case of an original application.
Order reversed.
Marshall, CJ., Matthias, Day, Kinkade and Robinson, Jj., concur.